December 8, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals

   LATONYA SCALES AND VICTOR SCALES, INDIVIDUALLY AND AS
    NEXT FRIEND OF DEONCYEA CURRY, TIARA SCALES, KIMORA
            SCALES AND LAMONTE SCALES, Appellants

NO. 14-15-00880-CV                        V.

                         JOSE LUIS SALAS, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on September 8, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

            We further order that all costs incurred by reason of this appeal be
paid by appellant, LaTonya Scales and Victor Scales, Individually and as Next
Friend of Deoncyea Curry, Tiara Scales, Kimora Scales and LaMonte Scales.

      We further order this decision certified below for observance.